Citation Nr: 1746461	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  12-05 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.  

2.  Whether a reduction of rating for posttraumatic stress disorder (PTSD) with depressive disorder from 50 percent to 10 percent, effective January 1, 2015, was proper.  

3.  Entitlement to a higher initial rating for PTSD with depressive disorder.  

4.  Entitlement to a temporary total rating under the provisions of 38 C.F.R. § 4.29 for PTSD with depressive disorder.  

5.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from December 2003 to September 2005.  He served in Iraq.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA) which established service connection for PTSD with depressive disorder and assigned a 10 percent rating, effective November 13, 2009; and denied service connection for a back disability.  A December 2011 rating decision increased the initial rating for PTSD with depressive disorder from 10 percent to 50 percent.  An April 2014 rating decision denied a temporary total rating under the provisions of 38 C.F.R. § 4.29 for the service-connected psychiatric disability and proposed to reduce the rating for that disability from 50 percent to 10 percent.  An October 2014 rating decision effectuated the proposed reduction as of January 1, 2015.

The Veteran appeared at a November 2015 hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript is of record.  In August 2016, the Board remanded the Veteran's claims for additional development of the record.  

The claims for service connection for a lumbar spine disability; a higher initial rating for a psychiatric disability, a temporary total rating for a psychiatric disability, and TDIU are remanded to the Agency of Original Jurisdiction.
FINDING OF FACT

The evidence of record at the time of the October 2014 reduction action does not establish material improvement of the PTSD with depressive disorder.  


CONCLUSION OF LAW

The reduction of the rating for the PTSD with depressive disorder from 50 percent to 10 percent, effective January 1, 2015, was improper and the 50 percent rating is restored, effective as of January 1, 2015.  38 C.F.R. §§ 3.344, 3.655 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that the reduction of rating for PTSD with depressive disorder was improper as the service-connected disability had not materially improved.  

The circumstances under which a rating may be reduced are specifically limited and carefully circumscribed by regulation.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  VA will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of ratings consistent with the law and regulations governing disability compensation and pension.  Where a rating has been in effect for five years or more, the rating will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  38 C.F.R. § 3.344 (2017).  In any rating reduction case, it must not only be determined that an improvement in a disability has actually occurred but also that that improvement actually shows an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413 (1993).  

When a Veteran does not report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b) (2017).  

In March 2010, the RO established service connection for PTSD with a depressive disorder and assigned a 10 percent rating for that disability, effective November 13, 2009.  The Veteran filed a notice of disagreement with the initial rating for that disability and the current appeal ensued.  A December 2011 rating decision increased the initial rating for PTSD with depressive disorder from 10 percent to 50 percent.  An April 2014 rating decision proposed to reduce the rating for the service-connected psychiatric disability from 50 percent to 10 percent as the "VAMC treatment records show that you are prescribed medication for your psychiatric condition" and "a 10 percent evaluation is therefore warranted."  The RO noted further that the Veteran had failed to report for a VA examination scheduled in March 2014.  An October 2014 rating decision reduced the rating for the PTSD with depressive disorder from 50 percent to 10 percent and effectuated the reduction as of January 1, 2015.  The RO stated that: "you failed to report to the VA examination scheduled on March 6, 2014" and "as a result, it was proposed to reduce your evaluation to 10 percent on April 7, 2014."  The RO further stated that "to date, no additional evidence to evaluate your condition has been receive and you have not reported a willingness to report to the VA examination to include a valid reason for your failure to report," and "therefore, the evaluation of PTSD with depressive disorder, NOS is decreased to 10 percent effective January 1, 2015, the first of the month following the due process period."  At the time of the effective date of the reduction, the rating had been in effect for over five years.  The RO made no findings that there was sustained improvement of the service-connected psychiatric disability and did not otherwise provided a specific basis for the reduction.  

The current appeal arises from the original claim for service connection for a psychiatric disability.  The evidence of record at the time of the October 2014 reduction action neither shows that a sustained improvement of the psychiatric disability had actually occurred nor shows an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  The RO did not identify any sustained improvement of the psychiatric disability.  The RO noted only that the Veteran had failed to report for a scheduled March 2014 VA examination.  That failure may not be the basis for the reduction of an evaluation arising from the Veteran's original claim for service connection.  Instead, the claim is to be evaluated on the evidence already of record.  38 C.F.R. § 3.655(b) (2017).  The failure to make a finding of improvement is a defect requiring restoration.  Brown v. Brown, 5 Vet. App. 413 (1993).

Where a claimant fails to report for an examination in conjunction with an original claim not for compensation, a claim to reopen a benefit for a claim that has been previously disallowed, or a claim for increased rating, the claim shall be denied.  38 C.F.R. § 3.655(b) (2016).  Compensation can also be discontinued when a Veteran fails to report for an examination scheduled in conjunction with a running award.  38 C.F.R. § 3.655(c) (2016).  However, those are not the regulations that were applied to reduce the claim as no claim for increase was denied and the award of compensation was not discontinued, but reduced.

In the absence of any specific and objective findings of material improvement of the psychiatric disability and as the weight of the evidence does not show that there was an improvement in the Veteran's ability to function under the ordinary conditions of life and work, the Board concludes that the reduction of the rating for the PTSD with depressive disorder from 50 percent to 10 percent effective as of January 1, 2015, was improper.  38 C.F.R. § 3.344 (2017).  Therefore, the 50 percent rating for PTSD must be restored as of January 1, 2015.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  38 U.S.C.A. § 5107 (West 2014).


ORDER

The reduction of rating for PTSD with depressive disorder from 50 percent to 10 percent, effective January 1, 2015, was improper.  The 50 percent rating is restored, effective January 1, 2015, and to that extent the claim is granted.  

REMAND

The Board observes that there is a conflict as to the Veteran's address of record for VA purposes.  A February 2017 VA Compensation and Pension Exam Inquiry notes that while the Veterans Health Administration's address of record for the Veteran was in Archdale, North Carolina, "the current address of record for VBA [Veterans Benefits Administration]" was in Dallas, North Carolina.  An April 2017 notation in the record indicates that the Veteran was scheduled for an April 2017 VA psychiatric examination in accordance with the Board's August 2016 Remand instructions and failed to appear for the examination.  Considering the confusion as to his current VA address of record, it is not evident that the Veteran actually received the examination notice and the other mailings sent to the Dallas, North Carolina address.  Therefore, action should be undertaken to determine the Veteran's current mailing address, to resend the notifications as appropriate, and to reschedule the Veteran for the requested VA psychiatric examination.  

The Veteran asserts that service connection for recurrent back injury residuals is warranted as he sustained the claimed disability when his Humvee struck another vehicle in an Army convey in Iraq.  VA clinical documentation shows that the Veteran has been diagnosed with recurrent low back pain.  The Veteran has not been provided a VA examination which addresses the lumbar spine.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Clinical documentation dated after February 2017 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

At the November 2015 Board hearing, the Veteran testified that he had been hospitalized for treatment of the service-connected psychiatric disability for three weeks.  The clinical documentation of record does not establish such a period of hospitalization.  The Veteran should be requested to provide information as to both the date and the location of that psychiatric hospitalization.  

Entitlement to a TDIU requires an accurate assessment of the impairment associated with all of the service-connected disabilities.  Because of the restoration of a higher rating for PTSD and because it is inextricably intertwined with the other pending claims, that claim must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to determine the Veteran's current address and to update all relevant VA records.  

2.  Contact the Veteran and request that he provide information as to all post-service treatment of the claimed recurrent lumbar spine injury residuals and the service-connected PTSD with depressive disorder, including the names and addresses of all health care providers whose records have not already been provided to VA.  The Veteran should specifically identified that date and location of the psychiatric hospitalization for which he is seeking a temporary total rating under the provisions of 38 C.F.R. § 4.29.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request copies of all available records pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2017).  

3.  Associate with the record any VA medical records not already of record of treatment of the Veteran including that provided after February 2017.  

4.  Schedule the Veteran for a VA spine examination to assist in determining the nature and etiology of the claimed recurrent lumbar spine disability and its relationship, if any to active service.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide the following opinions:  

(a)  Diagnose all lumbar spine disabilities found.  If no lumbar spine disability is diagnosed, the examiner should state that.  

(b)  Is it at least as likely as not (50 percent probability or greater) that any identified recurrent lumbar spine disability had its onset during active service or is related to any incident of service, including the reported in-service Humvee accident in Iraq?  

5.  Schedule the Veteran for a VA psychiatric examination to determine the nature and severity of service-connected PTSD with depressive disorder and the disabilities' impact upon employability.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should state the levels of social and occupational impairment caused by the service-connected PTSD with depressive disorder and should describe the symptomatology that causes those levels of impairment.  The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to the service-connected disabilities.  If the Veteran is found able to secure and to maintain substantially gainful employment, the examiner should state what type of employment and what work limitations or accommodations would be required due to the service-connected disabilities.  

6.  Then readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


